Citation Nr: 1313172	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  04-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hand and wrist disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the issue of entitlement to service connection for a neck disability in August 2009 and August 2011 for further development.  

The Board issued a decision dated August 4, 2009 denying the Veteran's claims for service connection for low back disability, bilateral hand and wrist disability, and bilateral ankle disability.  

At the time of the August 2009 decision, the Veteran had an outstanding request for a Board hearing.  Specifically, in a VA Form 9 received in September 2008, the Veteran indicated that he wished to appeal the above issues, and marked the box on the form for indicating that he desired a hearing before a traveling Veterans Law Judge.  Between that time and the date of the August 2009 Board decision, the Veteran was not provided with his requested hearing, and did not withdraw his claim for that hearing.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  An example of a circumstance in which denial of due process will be conceded is the prejudicial failure to afford the appellant a personal hearing.  38 C.F.R. § 20.904(a)(3).  

In a separate decision, the Board has vacated its August 2009 decision.  Thus, the four issues listed on the title page of this document are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the record shows that the Veteran has an outstanding request for a Board hearing.  Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


